DETAILED ACTION
This office action addresses Applicant’s response filed on 8 February 2022.  Claims 1-19 and 21-24 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, and 16 recite that “the measurement of the voltage is a controlled power draw on a state of charge of the cell”, which is not supported by the originally-filed disclosure.  There is no discussion of controlling power draws anywhere in the disclosure; at best, the specification merely discloses that measurement of the voltage drains power from the battery.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0314094 to Farmer in view of US 2010/0019732 to Utsumi, US 2011/0279096 to Sonntag, US 2009/0027009 to Sivertsen, US 2011/0254502 to Yount, and US 2019/0013554 to Kotik.
Regarding claim 1, Farmer discloses a cell balancer (Fig. 1), comprising:
a wireless low power radio frequency communicating cell management unit attached to an individual battery cell in a battery (¶22), wherein the cell management unit comprises:
a low current voltage measurement circuit configured to measure the voltage of the individual battery cell, low current voltage measurement circuit connected to a positive and negative terminal of the individual battery cell (Fig. 8; ¶52, 77),
a chip configured to cause the low current voltage measurement circuit to measure the voltage of the individual battery cell, the measurement of the voltage is a controlled power draw on a state of charge of the individual battery cell (¶52, 77).
a RF antenna configured to wirelessly communicate the measured voltage of the individual battery cell to the other cells in the battery, or communicate the measured voltage of the individual battery cell to a battery monitoring unit (Fig. 1, RFID 110; ¶23 and 50-52).
Farmer does not appear to explicitly disclose that the chip is configured to continuously save and update a list comprising the voltage of the individual battery cell and voltages from other cells in the battery, compare the voltage of the individual battery cell with the voltages from the other cells.  Utsumi discloses these limitations (¶68, 156; Fig. 6, voltage storing steps for each of slave devices 1-3, e.g. S6 and S22).
Farmer does not appear to explicitly disclose that the chip causes the low current voltage measurement circuit to force the cell management unit to sleep when the voltage of the individual battery cell is lowest voltage in comparison to the voltages from the other cells or cause the low current voltage measurement circuit to continue to measure and store the voltage of the individual battery cell until the voltage of the individual battery cell is equal to the lowest voltage of one or more of the other cells.
Sonntag discloses that the chip causes the low current voltage measurement circuit to force the cell management unit to sleep (¶20).  Sivertsen discloses that the chip causes the low current voltage measurement circuit to continue to measure and store the voltage of the individual battery cell (¶9, 33).  Utsumi discloses cell balancing that stops when the voltage of the individual battery cell is lowest voltage in comparison to the voltages from the other cells, or continues until the voltage of the individual battery cell is equal to the lowest voltage of one or more of the other cells (¶87, 156, 159).  It is implied, if not inherent, in Utsumi that the voltage of the cells being balanced must be monitored during the balancing process, in order to determine that the cells being balanced have reached the voltage of the lowest voltage cell.  Yount provides explicit disclosure of repeated measuring of cell voltage during balancing (Fig. 14, S1405).  Kotik further discloses that cell balancing is performed by a sensor that performs controlled electrical draining of the battery cell in order to balance state of charge (¶46).
The combination of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik teaches a system in which RFID sensor tags on individual battery cells are used to continuously measure and store cell voltages in order to balance the cells to the lowest voltage by the RFID sensor draining power from the cell, where the RFID sensor is put to sleep when no further balancing is necessary.  Specifically, Farmer discloses the battery management system in which RFID sensors are attached to each cell, and draw power from the cells to operate.  Kotik discloses balancing the cells by powering the sensors using the cells; Sonntag discloses RFID sensors that measure and transmit cell data and then go to sleep, and Sivertsen discloses that cells are balanced by suppressing the sleep mode so that the sensor continues to drain power from the cell.  Utsumi discloses that voltages of each cell are measured, stored, and compared so that cells are balanced until they are equal to the lowest voltage, and Yount discloses continuous measurement of cell voltage during balancing.  Thus, to perform cell balancing as taught by Utsumi, the system of Farmer would use the RFID sensors to measure cell voltages (as taught by Farmer, Kotik, and Yount), which would drain power to balance the cell (as taught by Kotik and Sivertsen), at which point the sensor would be put to sleep (as taught by Sonntag).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way of using RFID sensors to balance battery cells.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Farmer discloses RFID sensors that draw power from battery cells in order to measure and transmit cell data.  Kotik discloses that powering sensors using the cells can be used to balance the cells.  Utsumi discloses that balancing cells involves measuring, storing, and comparing their voltages, and balancing them until their voltages are all equal to the lowest voltage, and Yount discloses that cell voltages are continuously measured during balancing.  Sonntag discloses that RFID sensors are put to sleep after measuring and transmitting cell data, and Sivertsen discloses suppressing the sleep mode in order to balance the cells.  Thus, the teachings of Utsumi, Sonntag, Sivertsen, Yount, and Kotik are directly applicable to Farmer in the same way, so that Farmer would similarly use RFID sensor measurement of battery cells to drain power from the cells in order to balance them to the lowest voltage and then put the sensors to sleep.
Regarding claim 2, Farmer does not appear to explicitly disclose that the cell management unit comprises a clock configured to periodically activate the voltage measurement at a predefined time or time interval.  Sonntag discloses these limitations (¶20).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing battery monitoring to be performed periodically to conserve power.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer discloses a battery management system in which RFID tags are used to monitor parameters of corresponding battery cells, but does not provide specific details of periodic measurement.  Sonntag discloses that monitoring devices, including RFID devices, can be kept in low-power sleep mode the majority of the time, and periodically woken up to measure and transmit data using a real-time clock.  The teachings of Sonntag are directly applicable to the RFID monitors of Farmer in the same way, so that Farmer’s system can similarly conserve power by keeping the RFID monitors in sleep mode and wake them periodically to measure and transmit battery cell information.
Regarding claim 3, Farmer does not appear to explicitly disclose that the chip configured to record the measured voltage of the individual battery cell and record measured voltages received from the one or more other cells.  Utsumi discloses these limitations (¶68; Fig. 6, voltage storing steps for each of slave devices 1-3, e.g. S6 and S22).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing distributed management of batteries.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer discloses a battery management system that uses RFID tags to monitor and control a plurality of corresponding battery cells.  Utsumi discloses that such a system can utilize distributed management in which the monitoring and control elements can store and communicate measurements with each other and perform control functions based on the stored/communicated measurements.  The teachings of Utsumi are directly applicable to the management system of Farmer in the same way, so that Farmer’s RFID tags would similarly store and communicate measured voltages with each other in order to control their corresponding battery cells.
Regarding claim 4, Farmer does not appear to explicitly disclose that the chip is configured to compare the measured voltage of the individual battery cell with the recorded measured voltages received from one or more other cells to determine if the individual battery cell associated with the cell management unit is a lowest voltage cell.  Utsumi discloses these limitations (¶156).  Motivation to combine remains consistent with claim 3.
Regarding claim 5, Farmer does not appear to explicitly disclose that the chip is further configured to switch the cell management unit to a low power state when the measured voltage of the individual battery cell is lower in voltage compared to the measured voltages received from the one or more other cells.  However, as discussed above with regard to claim 2, Sonntag discloses putting the RFID monitoring tags to sleep after measuring and transmitting data (¶20).  Then, as discussed with regard to claims 3 and 4, Utsumi further discloses a balancing cells to the lowest voltage cell (¶87, 156, 159).  Finally, Sivertsen discloses that there are many ways to balance a cell, one of which is to suppress the power-saving sleep mode of the monitoring circuit coupled to the battery cell, and so high batteries can be lowered by suppressing their sleep mode (¶9, ¶33).  The combination of Farmer, Sonntag, Utsumi, and Sivertsen thus suggests a battery management system in which the RFID tags measure battery cell voltage and then enter sleep mode by default (per Sonntag), unless their voltage is higher than the lowest voltage cell, in which case they are rebalanced (per Utsumi) by suppressing the sleep mode (per Sivertsen).  In this system, the lowest voltage cell would not have their sleep mode suppressed, and so would go to sleep by default.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of balancing battery cells by controlling the sleep mode of the cell monitoring circuits.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer discloses a battery management system that uses RFID tags to measure and communicate parameters of corresponding battery cells.  Sonntag discloses that RF monitoring systems should be put into sleep mode after measuring and communicating cell information, in order to conserve power.  Utsumi discloses that the battery management system should equalize cell voltages to the lowest voltage cell.  Finally, Sivertsen discloses that such equalization can be performed simply by suppressing the sleep mode of the monitoring circuit for the higher cells.  The teachings of Sonntag, Utsumi, and Sivertsen are directly applicable to Farmer in the same way, so that Farmer’s battery management system similarly puts the RFID tags to sleep, except when their corresponding cell has higher voltage than the lowest cell voltage, in order to both save power where possible and equalize cell voltages when necessary.
Regarding claim 6, Farmer does not appear to explicitly disclose that the chip is further configured to instruct the voltage measurement circuit to measure the voltage of the individual battery cell until the measured voltage is equal to the lowest voltage cell.  Utsumi discloses cell balancing in which cells are balanced to the lowest voltage cell (¶87, 156, 159).  It is implied, if not inherent, in Utsumi that the voltage of the cells being balanced must be monitored during the balancing process, in order to determine that the cells being balanced have reached the voltage of the lowest voltage cell.  Sivertsen further discloses that rebalancing of higher voltage cells to the lowest cell voltage (as in Utsumi) can be performed by suppressing the sleep mode of the battery monitoring circuit (¶9, ¶33), which further supports the implied teaching of monitoring the battery voltage during balancing, since allowing the monitor to sleep would stop the monitoring.  Finally, Yount provides explicit disclosure of repeated measuring of cell voltage during balancing (Fig. 14, S1405), as implied by Utsumi and Sivertsen.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of monitoring cells being balanced.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer discloses a battery management system that uses RFID tags to monitor/control battery cells.  Utsumi and Sivertsen disclose balancing methods for such a system in which higher voltage cells are discharged to equal the lowest voltage cell, which implies that the voltages of the higher cells are monitored so that it can be determined that they have become equal to the lowest cells.  Yount is merely relied upon to provide explicit teaching of what is already implied by Utsumi and Sivertsen: that voltages of cells are repeatedly measured during balancing.  The teachings of Utsumi, Sivertsen, and Yount are directly applicable to Farmer in the same way, so that Farmer’s battery management system would similarly balance battery cells while monitoring the voltages of the cells being balanced.
Regarding claim 16, Farmer discloses a system configured to monitor voltage in a plurality of cells, comprising:
a battery monitoring unit configured to monitor voltage in each of the plurality of cells (¶22, 50-52), wherein
each of the plurality of cells comprises a low power radio frequency cell management unit configured to communicate data with the BMU (Fig. 6; ¶50-52), wherein the low power cell management unit comprises:
a low current voltage measurement circuit configured to measure the voltage of the cell (¶52),
a chip configured to cause the low current voltage measurement circuit to measure the voltage of the cell, the measurement of the voltage is a controlled power draw on a state of charge of the cell (¶52, 77), and
a wireless communication device configured to wirelessly communicate the measured voltage of the cell to the other cells in the battery, or communicate the measured voltage of the cell to the BMU (Fig. 1, RFID 110; ¶23 and 50-52).
Farmer does not appear to explicitly disclose that the BMU is configured to balance voltage, and the chip is configured to continuously save and update a list comprising the voltage of the cell and voltages from other cells in the battery, and compare the voltage of the cell with the voltages from the other cells.  Utsumi discloses these limitations (¶68, 149, 156; Fig. 6, voltage storing steps for each of slave devices 1-3, e.g. S6 and S22).
Farmer does not appear to explicitly disclose that the chip causes the low current voltage measurement circuit to force the cell management unit to sleep when the voltage of the cell is lowest voltage in comparison to the voltages from the other cells or cause the low current voltage measurement circuit to continue to measure and store the voltage of the cell until the voltage of the cell is equal to the lowest voltage of one or more of the other cells.
Sonntag discloses that the chip causes the low current voltage measurement circuit to force the cell management unit to sleep (¶20).  Sivertsen discloses that the chip causes the low current voltage measurement circuit to continue to measure and store the voltage of the individual battery cell (¶9, 33).  Utsumi discloses cell balancing that stops when the voltage of the individual battery cell is lowest voltage in comparison to the voltages from the other cells, or continues until the voltage of the individual battery cell is equal to the lowest voltage of one or more of the other cells (¶87, 156, 159).  It is implied, if not inherent, in Utsumi that the voltage of the cells being balanced must be monitored during the balancing process, in order to determine that the cells being balanced have reached the voltage of the lowest voltage cell.  Yount provides explicit disclosure of repeated measuring of cell voltage during balancing (Fig. 14, S1405).  Kotik further discloses that cell balancing is performed by a sensor that performs controlled electrical draining of the battery cell in order to balance state of charge (¶46).
The combination of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik teaches a system in which RFID sensor tags on individual battery cells are used to continuously measure and store cell voltages in order to balance the cells to the lowest voltage by the RFID sensor draining power from the cell, where the RFID sensor is put to sleep when no further balancing is necessary.  Specifically, Farmer discloses the battery management system in which RFID sensors are attached to each cell, and draw power from the cells to operate.  Kotik discloses balancing the cells by powering the sensors using the cells; Sonntag discloses RFID sensors that measure and transmit cell data and then go to sleep, and Sivertsen discloses that cells are balanced by suppressing the sleep mode so that the sensor continues to drain power from the cell.  Utsumi discloses that voltages of each cell are measured, stored, and compared so that cells are balanced until they are equal to the lowest voltage, and Yount discloses continuous measurement of cell voltage during balancing.  Thus, to perform cell balancing as taught by Utsumi, the system of Farmer would use the RFID sensors to measure cell voltages (as taught by Farmer, Kotik, and Yount), which would drain power to balance the cell (as taught by Kotik and Sivertsen), at which point the sensor would be put to sleep (as taught by Sonntag).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way of using RFID sensors to balance battery cells.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Farmer discloses RFID sensors that draw power from battery cells in order to measure and transmit cell data.  Kotik discloses that powering sensors using the cells can be used to balance the cells.  Utsumi discloses that balancing cells involves measuring, storing, and comparing their voltages, and balancing them until their voltages are all equal to the lowest voltage, and Yount discloses that cell voltages are continuously measured during balancing.  Sonntag discloses that RFID sensors are put to sleep after measuring and transmitting cell data, and Sivertsen discloses suppressing the sleep mode in order to balance the cells.  Thus, the teachings of Utsumi, Sonntag, Sivertsen, Yount, and Kotik are directly applicable to Farmer in the same way, so that Farmer would similarly use RFID sensor measurement of battery cells to drain power from the cells in order to balance them to the lowest voltage and then put the sensors to sleep.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Utsumi, Sonntag, Sivertsen, Yount, and Kotik, and further in view of 2016/0294198 to Poulis.
Regarding claim 7, Farmer discloses that the BMU is configured to monitor the measured voltage of the individual battery cell and monitor the measured voltages received from one or more other cells (¶22), but does not appear to explicitly disclose that the voltages are stored.  Poulis discloses these limitation (¶14, 25).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, Kotik, and Poulis, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of a battery management system that stores received voltages in order to balance the battery cells.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer and Poulis are both directed to battery management systems that monitor battery cell voltages.  While Farmer discloses that the management unit monitors the voltages, Farmer does not provide further details about the management unit recording the voltages.  Poulis provides explicit disclosure of the management unit having a memory that records the monitored voltages and then uses the recorded voltages to determine balancing operations, which is directly applicable to Farmer in the same way so that Farmer’s management unit would similarly record the monitored voltages in order to balance the battery cells.
Regarding claim 8, Farmer does not appear to explicitly disclose that the BMU is configured to compare the measured voltage of the individual battery cell and the measured voltages received from the one or more other cells to identify a lowest voltage cell, wherein the lowest voltage cell has a voltage lower than the one or more other cells.  Poulis discloses this limitation (¶14).  Motivation to combine remains consistent with claim 7.
Regarding claim 9, Farmer does not appear to explicitly disclose that the BMU is configured to continuously transmit a signal to the individual battery cell and the one or more other cells until the measured voltage of the individual battery cell and the measured voltage of the one or more other cells are equal to the voltage of the lowest voltage cell.  Poulis discloses this limitation (¶14, 25).  Motivation to combine remains consistent with claim 7.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of US 6,184,656 to Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, and Kotik.
Regarding claim 10, Farmer discloses a system comprising:
a low power radio frequency cell management unit configured to measure voltage of a cell in a battery (¶22, 52); and
a battery monitoring unit (BMU) configured to perform wireless voltage management of the cell (¶22, 50-52), wherein
the BMU is configured to wirelessly instruct the cell management unit to measure the voltage of the cell in the battery and further configured to receive from the cell management unit the measured voltage of the cell (Fig. 6; ¶50-52, 72),
the low power cell management unit comprises a low current voltage measurement circuit configured to measure the voltage of the cell (¶22, 50-52),
a chip configured to cause the low current voltage measurement circuit to measure the voltage of the cell, the measurement of the voltage is a controlled power draw on a state of charge of the cell (¶52, 77), and
a wireless communication device configured to wirelessly communicate the measured voltage of the cell to the other cells in the battery, or communicate the measured voltage of the cell to the BMU (Fig. 1, RFID 110; ¶23 and 50-52).
In the event that Farmer is found to be unclear regarding the BMU instructing the cell management unit to measure the voltage of the cell in the battery and receiving the voltage from the cell management unit, Karunasiri also discloses a system (Fig. 1), comprising:
a low power radio frequency cell management unit configured to measure voltage of a cell in a battery (col. 3, lines 5-25; col. 7, lines 1-15); and
a battery monitoring unit (BMU) configured to perform wireless voltage management of the cell, wherein the BMU is configured to wirelessly instruct the cell management unit to measure the voltage of the cell in the battery and further configured to receive from the cell management unit the measured voltage of the cell (col. 3, lines 45-65; col. 7, lines 1-15),
the low power cell management unit comprises a low current voltage measurement circuit configured to measure the voltage of the cell (col. 3, lines 5-25; col. 7, lines 1-15).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer and Karunasiri, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of controlling the distributed sensors using the battery management system.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer is directed to a system including a battery management unit and RFID sensor modules attached to individual battery cells, where the battery management unit communicates with the sensor modules to determine various parameters, including cell voltage, and performs remedial actions.  Persons having ordinary skill in the art, reading Farmer, would understand that Farmer’s battery management unit would necessarily send measurement commands and receive measurement results from the sensors in order for Farmer’s system to function.  Karunasiri provides explicit disclosure of a battery management unit wireless controlling sensors by sending commands and receiving results, which is directly applicable to Farmer in the same way, so that Farmer’s battery management unit would similarly control the sensor modules by issuing commands and receiving results.
Farmer does not appear to explicitly disclose that the chip is configured to continuously save and update a list comprising the voltage of the cell and voltages from other cells in the battery, and compare the voltage of the cell with the voltages from the other cells.  Utsumi discloses these limitations (¶68, 156; Fig. 6, voltage storing steps for each of slave devices 1-3, e.g. S6 and S22).
Farmer does not appear to explicitly disclose that the chip causes the low current voltage measurement circuit to force the cell management unit to sleep when the voltage of the cell is lowest voltage in comparison to the voltages from the other cells or cause the low current voltage measurement circuit to continue to measure and store the voltage of the cell until the voltage of the cell is equal to the lowest voltage of one or more of the other cells.
Sonntag discloses that the chip causes the low current voltage measurement circuit to force the cell management unit to sleep (¶20).  Sivertsen discloses that the chip causes the low current voltage measurement circuit to continue to measure and store the voltage of the individual battery cell (¶9, 33).  Utsumi discloses cell balancing that stops when the voltage of the individual battery cell is lowest voltage in comparison to the voltages from the other cells, or continues until the voltage of the individual battery cell is equal to the lowest voltage of one or more of the other cells (¶87, 156, 159).  It is implied, if not inherent, in Utsumi that the voltage of the cells being balanced must be monitored during the balancing process, in order to determine that the cells being balanced have reached the voltage of the lowest voltage cell.  Yount provides explicit disclosure of repeated measuring of cell voltage during balancing (Fig. 14, S1405).  Kotik further discloses that cell balancing is performed by a sensor that performs controlled electrical draining of the battery cell in order to balance state of charge (¶46).
The combination of Farmer, Utsumi, Sonntag, Sivertsen, Yount, and Kotik teaches a system in which RFID sensor tags on individual battery cells are used to continuously measure and store cell voltages in order to balance the cells to the lowest voltage by the RFID sensor draining power from the cell, where the RFID sensor is put to sleep when no further balancing is necessary.  Specifically, Farmer discloses the battery management system in which RFID sensors are attached to each cell, and draw power from the cells to operate.  Kotik discloses balancing the cells by powering the sensors using the cells; Sonntag discloses RFID sensors that measure and transmit cell data and then go to sleep, and Sivertsen discloses that cells are balanced by suppressing the sleep mode so that the sensor continues to drain power from the cell.  Utsumi discloses that voltages of each cell are measured, stored, and compared so that cells are balanced until they are equal to the lowest voltage, and Yount discloses continuous measurement of cell voltage during balancing.  Thus, to perform cell balancing as taught by Utsumi, the system of Farmer would use the RFID sensors to measure cell voltages (as taught by Farmer, Kotik, and Yount), which would drain power to balance the cell (as taught by Kotik and Sivertsen), at which point the sensor would be put to sleep (as taught by Sonntag).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way of using RFID sensors to balance battery cells.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Farmer discloses RFID sensors that draw power from battery cells in order to measure and transmit cell data.  Kotik discloses that powering sensors using the cells can be used to balance the cells.  Utsumi discloses that balancing cells involves measuring, storing, and comparing their voltages, and balancing them until their voltages are all equal to the lowest voltage, and Yount discloses that cell voltages are continuously measured during balancing.  Sonntag discloses that RFID sensors are put to sleep after measuring and transmitting cell data, and Sivertsen discloses suppressing the sleep mode in order to balance the cells.  Thus, the teachings of Utsumi, Sonntag, Sivertsen, Yount, and Kotik are directly applicable to Farmer in the same way, so that Farmer would similarly use RFID sensor measurement of battery cells to drain power from the cells in order to balance them to the lowest voltage and then put the sensors to sleep.
Regarding claim 11, Farmer discloses that the cell management unit is attached to the cell (Fig. 1, RFID tags 110 on each cell 106).  Karunasiri also discloses that the cell management unit is attached to the cell (col. 6, lines 61-64).  Motivation to combine remains consistent with claim 10.
Regarding claim 12, Farmer discloses that the cell management unit comprises a wireless communication device configured to receive instructions from, and transmit the measured voltage of the cell, to the BMU (¶22, 52).  Karunasiri also discloses that the cell management unit comprises a wireless communication device configured to receive instructions from, and transmit the measured voltage of the cell, to the BMU (col. 3, lines 5-25; col. 7, lines 1-15).  Motivation to combine remains consistent with claim 10.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, and further in view of US 2008/0164881 to Miyamoto.
Regarding claim 13, Farmer does not appear to explicitly disclose that the cell management unit comprises a voltage comparator configured to measure the voltage of the cell.  Miyamoto discloses these limitations (¶12-13).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, Kotik, and Miyamoto, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of sensing battery cell voltage using a comparator.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer, Karunasiri, and Miyamoto are all directed to monitoring battery cell voltage, but Farmer lacks explicit disclosure of the voltage sensor having a comparator.  Miyamaoto discloses a voltage sensor that determines battery cell voltage using a comparator, which is directly applicable to the monitoring system of Farmer in the same way, so that Farmer’s voltage sensors would similarly use comparators.
Regarding claim 14, Farmer does not appear to explicitly disclose that when the cell management unit measures the voltage of the cell, the voltage comparator is configured to drain a small amount of energy from the cell to operate and simultaneously lower the voltage of the cell.  However, as discussed above with regard to claim 13, Miyamoto discloses a voltage sensor comprising a comparator that operates using the battery potential as a source (¶13).  Similarly, Farmer discloses that the RFID tag/sensor obtains required energy for operation from the corresponding battery cell (¶77), and Kotik discloses that the sensor is powered by the corresponding battery cell in order to balance the state of charge (¶46).  Persons having ordinary skill in the art, reading Farmer, Miyamaoto, and Kotik, would understand that since the voltage sensor comprising the comparator utilizes the battery cell itself as the power source for operation, operating the voltage sensor would drain power from the cell, which in turn lowers the cell voltage.  In other words, in any system where the battery cell itself is the power source for the voltage sensor (as disclosed in Miyamoto, Farmer, and Kotik), operating the voltage sensor necessarily drains the cell and lowers the cell voltage.  Motivation to combine remains consistent with claims 10 and 13.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, and Kotik, and further in view of Poulis, US 20190280488 to Tang, and US 2006/0071643 to Carrier.
Regarding claim 15, Farmer does not appear to explicitly disclose that the BMU is configured to continuously transmit a voltage measurement request to one or more cells in the battery until a voltage of all of the one or more cells equals to that of a cell with the lowest voltage.  As discussed above with regard to claim 10, Karunasiri discloses that the BMU is configured to transmit a voltage measurement request to one or more cells in the battery (col. 7, lines 1-15).  Poulis discloses cell balancing in which cells are balanced to the lowest voltage cell (¶14).  It is implied, if not inherent, in Poulis that the voltage of the cells being balanced must be monitored during the balancing process, in order to determine that the cells being balanced have reached the voltage of the lowest voltage cell.  Tang provides explicit disclosure that cell voltages are usually continuously measured during cell balancing (¶5), and Carrier provides explicit disclosure of the battery controller directing continuous voltage measurement (¶0075).  Farmer discloses that the voltage measuring unit uses power from the battery cell to operate (¶77), so continuous voltage measurement (per Tang/Carrier) of the voltage during balancing (per Poulis) would drain power from the battery cell.  Sivertsen further discloses that rebalancing of higher voltage cells to the lowest cell voltage (as in Poulis) can be performed by suppressing the sleep mode of the battery monitoring circuit (¶9, ¶33).  The combination of Farmer, Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, Kotik, Poulis, Tang, and Carrier thus fairly suggests a battery management system including a control unit that communicates with RF cell modules that measure cell parameters and control cell operation (per Karunasiri and Farmer) that rebalances cell voltages (per Poulis) while continuously measuring the cell voltages (per Poulis, Tang, and Carrier), the rebalancing being performed by suppressing sleep mode for the cell modules (per Sivertsen) since the modules use power from the cells in order to operate (per Sivertsen and Farmer).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Karunasiri, Utsumi, Sonntag, Sivertsen, Yount, Kotik, Poulis, Tang, and Carrier, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of continuously measuring voltages during cell rebalancing.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer is directed to a battery management system having RFID sensors for measuring battery parameters, and Kotik discloses that such a system can balance the battery cells by using the sensor to discharge the cells.  Karunasiri is directed to an analogous battery management system in which RF cell modules monitor, transmit, and control cell parameters in response to control signals, including measuring and balancing cell voltage.  Poulis discloses that balancing is performed until cell voltages are equalized with the lowest voltage cell, which implies that the cell voltages are continuously monitored until they are equalized; Tang and Carrier provide explicit disclosure of control signals for continuous voltage measurement during balancing.  Finally, Farmer and Kotik further disclose that the voltage monitors use power from the battery cell itself in order to operate, and Sivertsen discloses that cell balancing can be performed simply by suppressing the sleep mode for the monitor in order to drain power from the cell.  The teachings of Poulis, Tang, Carrier, Farmer, and Sivertsen are directly applicable to the battery management system of Farmer in the same way, so that the battery management system similarly rebalances the cells while continually monitoring the cell voltages, using the cells to power the cell monitoring module.

Claims 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Utsumi, Sonntag, Sivertsen, Yount, and Kotik, and further in view of US 2006/0030353 to Jun.
Regarding claim 17, Farmer does not appear to explicitly disclose that the cell management unit is configured to remain in a sleep state until a wakeup signal is received from the BMU.  Jun discloses these limitation (¶26).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, Kotik, and Jun, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of conserving power through sleep mode until receiving a signal.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer discloses a system in which RFID tags can operate in passive mode where operating power is received from a received transmission.  Jun further provides explicit disclosure of RFID tags in sleep mode until woken up by a received signal from a base station, which is directly applicable to the RF modules of Farmer in the same way, so that the battery management system would similarly conserve power through sleep mode until a control signal is received.
Regarding claim 18, Farmer does not appear to explicitly disclose that the cell management unit is configured to receive a signal from the BMU, wherein the energy from the signal is configured to initially power the cell management unit.  However, Farmer does disclose that the cell management unit is powered a signal received at the antenna (¶75).  Utsumi discloses that the cell management unit is configured to receive a signal from the BMU (Fig. 6; ¶149). Jun discloses that the signal is configured to initially power the cell management unit (¶26).  Motivation to combine remains consistent with claim 17.
Regarding claim 19, Farmer discloses that when the cell management unit is in an active state, the cell management unit is configured to consume a small amount of energy from the corresponding one of the plurality of cells (¶77).  Jun also discloses the same (¶30).  Motivation to combine remains consistent with claim 17.
Regarding claim 21, Farmer discloses that the wireless communication device is configured to communicate the measured voltage of the corresponding one of the plurality of cells (Fig. 6; ¶22, 50-52).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Utsumi, Sonntag, Sivertsen, Yount, Kotik, and Jun, and further in view of Karunasiri.
Regarding claim 22, Farmer does not appear to explicitly disclose that the BMU is configured to transmit a signal to each cell management unit, wherein the signal is configured to instruct the cell management unit to measure voltage of the corresponding one of the plurality of cells.  Karunasiri discloses these limitations (col. 7, lines 1-15).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, Kotik, Jun, and Karunasiri, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of controlling the distributed sensors using the battery management system.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer is directed to a system including a battery management unit and RFID sensor modules attached to individual battery cells, where the battery management unit communicates with the sensor modules to determine various parameters, including cell voltage, and performs remedial actions.  Persons having ordinary skill in the art, reading Farmer, would understand that Farmer’s battery management unit would necessarily send measurement commands and receive measurement results from the sensors in order for Farmer’s system to function.  Karunasiri provides explicit disclosure of a battery management unit wireless controlling sensors by sending commands and receiving results, which is directly applicable to Farmer in the same way, so that Farmer’s battery management unit would similarly control the sensor modules by issuing commands and receiving results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Utsumi, Sonntag, Sivertsen, Yount, Kotik, Jun, and Karunasiri, and further in view of Poulis.
Regarding claim 23, Farmer does not appear to explicitly disclose that the BMU, upon receipt of a measured voltage for each of the plurality of cells, is configured to compare the measured voltage to identify a lowest voltage cell among the plurality of cells.  Poulis discloses these limitations (¶14).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, Kotik, Jun, Karunasiri, and Poulis, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of a battery management system that compares received voltages in order to balance the battery cells.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer, Karunasiri, and Poulis are all directed to battery management systems that monitor battery cell voltages.  Poulis provides explicit disclosure of the management unit having a memory that records the monitored voltages and then compares the recorded voltages to determine balancing operations, which is directly applicable to Farmer in the same way so that Farmer’s management unit would similarly compare the monitored voltages in order to balance the battery cells.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farmer in view of Utsumi, Sonntag, Sivertsen, Yount, Kotik, Jun, Karunasiri, and Poulis, and further in view of Tang.
Regarding claim 24, Farmer does not appear to explicitly disclose that the BMU is configured to continuously monitor voltages for each of the plurality of cells with a higher voltage than the lowest voltage cell until all of the cells in the plurality of cells have a voltage that is equal to one another.  Karunasiri discloses equalizing battery cell voltages (col. 18, lines 45-65), and Poulis discloses that equalizing is performed until the cell voltages are equal (¶14).  It is implied, if not inherent, that performing equalization until the cell voltage are equal requires monitoring the cell voltages to determine that they become equal.  Nevertheless, Tang provides explicit disclosure that cell voltages are usually continuously measured during cell balancing (¶5).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Farmer, Utsumi, Sonntag, Sivertsen, Yount, Kotik, Jun, Karunasiri, Poulis, and Tang, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of balancing cells while monitoring cell voltages until the voltages are equal.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Farmer discloses a battery management system that monitors battery voltages using RFID sensors, and Kotik discloses that such a system can balance the battery cells by using the sensor to discharge the cells.  Karunasiri and Poulis disclose battery management systems that equalize battery cells, particularly by selectively discharging cells until cell voltages equal the lowest voltage cell.  Such a process generally requires continuous monitoring of the voltages, as disclosed by Tang.  The teachings of Tang are directly applicable to Farmer, Karunasiri, Utsumi, and Kotik in the same way, so that Farmer’s system similarly monitors cell voltages during balancing until the voltages are determined to be equal.

Response to Arguments
Applicant's arguments filed 8 February 2022 have been fully considered but they are not persuasive.
Rejections under § 112
Applicant asserts that the limitation of “measurement of the voltage is a controlled power draw on a state of charge of the cell” is supported by the disclosure of the voltage measurement circuit, and that the claim limitation is an “explanation of the process of voltage measurement” pertaining to Ohm’s law rather than “an addition to the patent.”  Remarks at 11.  The examiner disagrees.  As an initial matter, the rejection was made in response to the prior amendment filed on 5 November 2021, in which the limitation at issue was added to the claims and then relied upon in Applicant’s accompanying arguments in an attempt to distinguish over the prior art, using features not recited in the specification but nevertheless imputed to the limitation of “controlled power draw”, such as low current with specified resolutions (see Remarks filed 5 November 2021, pp. 18-19).  Similar arguments are repeated in Applicant’s most recent response.  Asserting features such as, for example, certain resolution requirements to be included in “controlled power draw” is not consistent with Applicant’s assertion that “controlled power draw” is simply a “fundamental definition” of power measurement.

Rejections under § 103
Applicant asserts that Utsumi does not disclose storing “the voltage of the individual battery cell and voltage from other cells in the battery”.  Remarks at 13.  The examiner disagrees.  Applicant concedes that “Utsumi discusses each slave device storing its own voltage and the lowest voltage value among the cells”; this disclosure satisfies storing the voltage of the individual battery cell and voltage from other cells in the battery, because the lowest voltage value among the cells (disclosed by Utsumi) is always voltage from other cells in the battery (as claimed).  In other words, Utsumi stores “voltage from the other cells in the battery” that is the lowest voltage value, and updates (stores) voltage from other cells in the battery throughout the rebalancing process.  Thus, each slave device in Utsumi stores its own voltage (the voltage of the individual battery cell), as well as voltage from other cells in the battery whenever those voltages are the lowest voltage value.
Applicant asserts that Sonntag could not be combined with Utsumi without using knowledge only gleaned from Applicant’s application.  Remarks at 14.  The examiner disagrees.  Applicant has completely ignored how the prior art teachings are being combined, and the examiner’s stated reasoning for the combination.  The teachings of Sonntag and Utsumi are not being combined in a vacuum, but rather with other prior art teachings.  Farmer discloses a battery management system comprising individual battery cells having corresponding RFID tag/sensor units that draw power from the corresponding cell.  Utsumi discloses a technique to balance voltage of those battery cells.  Kotik discloses that having the sensor draw power from the cell (as already disclosed by Farmer) allows the sensor to both measure voltage and balance the cell.  Similarly, Sivertsen discloses that battery balancing can be done by suppressing the sleep mode of the sensor, so that the sensor drains power from the cell (as already disclosed by both Farmer and Kotik), which also indicates that the sensor would otherwise sleep (hence ‘suppress’).  Given the teachings of Farmer, Utsumi, Kotik, and Sivertsen, the salience of Sonntag causing the sensor to sleep would be clear to persons having ordinary skill in the art even without the benefit of Applicant’s disclosure – especially since Sonntag’s explicit teaching is already strongly indicated by Sivertsen.
Applicant asserts that Sivertsen fails to teach continuing to measure and store the voltage of the individual battery cell until the voltage of the individual battery cell is equal to lowest voltage, and that Yount fails to teach measuring and storing the voltage of the individual battery cell until the voltage of the individual battery cell is equal to lowest voltage of one or more of the other cells.  Remarks at 15.  The examiner disagrees.  Applicant is engaging in improper piecemeal analysis of the references, and again ignores both how the prior art teachings are being combined and the examiner’s stated reasoning.  Here, the cited limitation of “until the voltage of the individual battery cell is equal to lowest voltage of one or more of the other cells” is taught by Utsumi.
Applicant asserts that Kotik does not teach how to “perform controlled electrical draining of the battery cell in order to balance the state of charge using high precision cell measurement and communication to balance small cells to within the requisite balancing limit for the application, and ignores the effects of measurement noise and resolution in regards to absolute cell capacity and requirement”.  Remarks at 16.  However, Kotik clearly teaches controlled electrical draining, and none of the other asserted features are recited in the claims.  Thus, whether Kotik’s controlled electrical draining is using “high precision cell measurement and communication to balance small cells to within the requisite balancing limit for the application” or “ignores the effects of measurement noise and resolution in regards to absolute cell capacity and requirement” is irrelevant to the patentability of the claims.
Applicant asserts that the combination of six references would change the principle of operation of Farmer.  Remarks at 17 and 18.  The examiner disagrees.  Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  In re Gorman, 18 U.S.P.Q.2d 1885.  Contrary to Applicant’s assertions, the examiner has clearly explained how one of ordinary skill in the art would incorporate the prior art teachings to arrive at the claimed invention.
Applicant asserts that “to incorporate each and every element that is otherwise not taught or suggested by Farmer would cause the system in Farmer to be fundamentally changed”.  Remarks at 17.  The examiner disagrees.  Farmer is directed to a battery management system including a plurality of individual battery cells with attached RFID/sensor units, and incorporating the prior art teachings in the manner described by the examiner in the rejection of the claims would not fundamentally change Farmer’s system.  Applicant specifically points to incorporation of Sivertsen into Farmer as requiring removal of the wireless communication aspect of Farmer, but there is no reason why Farmer’s wireless communication would have to be removed to incorporate Sivertsen’s teaching that cell balancing is performed by suppressing the sleep mode of the sensor.
Applicant asserts that the examiner “is no longer making a technical argument, but instead postulating one circuit, one piece of hardware, and executing a single operation with it from all of the perceived intentions from the cited works”, that the examiner “is not using the specific technologies from each reference, but rather using the stated or postulated effects of the technology described in each reference”, and that the examiner “is effectively stating that each reference’s physical hardware is a modular design, where any part can be extracted from one of the six references, combined with sections of all of the other references, and still function as an electronic device.”  Remarks at 17.  The examiner disagrees.  Applicant’s assertions are a complete mischaracterization of the examiner’s reasoning for rejection and ignore how the prior art teachings are actually combined.  Farmer discloses the hardware system including the battery management units/controllers, battery cells, and RFID tags and voltage sensors.  The additional prior art teachings are techniques for operating this system, and incorporation of prior art teachings is not a matter of assuming ‘modular’ hardware in each of the prior art references and directly connecting pieces together.
For example, Applicant has criticized the incorporation of Kotik with Farmer.  The rejection relies upon Kotik to teach that by having a sensor powered by the battery cell, the sensor is able to both monitor the battery cell as well as perform controlled electrical draining of the battery cell in order to perform battery balancing.  Similarly, the teaching relied upon in Sivertsen is that by suppressing the sleep mode of cell sensors, the sensor will drain power from the cell and thus balance the cell.  Farmer already teaches a battery management system that controls a sensor that drains power from the battery, so the balancing techniques taught by Kotik and Sivertsen are directly applicable to Farmer’s system to achieve the same results already taught by Kotik and Sivertsen.  Modifying a system by applying an improvement from an analogous system to achieve predictable results is textbook obviousness.
Furthermore, as illustrated by Kotik and Sivertsen above, the teachings of prior art references overlap and clarify teachings of other references, rather than being purely additive features.  Kotik and Sivertsen both teach that battery cells can be balanced by using a sensor to drain power from the cells, and Farmer teaches sensors that draw power from the cells, so far from being a non-obvious combination, the prior art teachings are readily combinable.  As another example, Sonntag is relied upon to teach having a sensor enter sleep mode, which is already implied by Sivertsen’s teaching that the sensor’s sleep mode is suppressed to cause the sensor to drain power from the cell; Sonntag is included to provide a more explicit teaching.  Similarly, Yount is relied upon to teach continuing to measure voltage during measurement, but this is already implied by Utsumi’s balancing process that checks cell voltages throughout the balancing process; Yount is a more explicit teaching of a feature that is implied by an existing reference.
Based on Applicant’s arguments in current and prior responses, Applicant appears to believe that in order to combine prior art teachings, entire systems in each prior art reference must be incorporated together.  That is not the standard for obviousness.  Among various rationales for combining prior art teachings are: combining prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; use of known techniques to improve similar devices in the same way; applying a known technique to a known device ready for improvement to yield predictable results; choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; known work in one field of endeavor prompting variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; or some teachings, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  None of these rationales require that every (or even most) element from one reference be combined with every element or an entire system from another reference.
Here, Farmer already teaches a battery management system with controllers, battery cells, and RFID/sensor tags powered by the cells that perform communication and monitoring.  The other prior art references teach techniques for operating similar systems, which are directly applicable to Farmer to achieve the same, predictable results.  For example, given that Farmer already discloses the RFID/sensor unit drawing power from the cell, incorporating the teachings of Kotik/Sivertsen to use the sensor’s power draw from the cell to balance the cells is an obvious and direct application of Kotik’s and Sivertsen’s teachings to Farmer’s system to achieve predictable results.  The obviousness of the combination of prior art references is further enhanced by the fact that these incorporated techniques are performed by controllers/chips according to algorithms.  Controllers/chips can perform many disparate functions according to their configuration, and persons having ordinary skill in the art would understand controllers/chips to have multifunctional capability or interoperability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7 May 2022




/ARIC LIN/            Examiner, Art Unit 2851   




/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851